Citation Nr: 1720192	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-16 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for irritable bowel syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a disability manifested by joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for fibromyalgia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a disability manifested by muscle cramps, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a skin disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.
7.  Entitlement to service connection for a disability manifested my memory loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for a bilateral hand disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

9.  Entitlement to service connection for a cervical spine disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

10.  Entitlement to service connection for an undiagnosed illness, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

11.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David Huffman, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to July 1985 and from February 1991 to October 1991, as well as periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and March 2014 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia, that denied the above claims.

With specific regard to the issue involving headaches, the Veteran presently seeks to reopen a claim of service connection that was last denied by the Board in January 2010.  The Veteran did not appeal the decision, and in order for VA to review the merits of the claim, he must submit new and material evidence.  The Board is required to address this aspect of the issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue is as captioned above.

In the March 2013 and October 2014 Appeals To Board Of Veterans' Appeals (VA Forms 9), the Veteran indicated that he wished to be scheduled for a Board hearing.  However, in February 2017, he withdrew his request for a hearing.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

In correspondence dated in March 2014, the Veteran's representative indicated that there were outstanding relevant VA outpatient treatment records dated from November 14, 2011, to January 23, 2014, comprising 20 pages.  In May 2014, the Veteran's representative again identified outstanding VA outpatient treatment records dated from January 23, 2014, to May 3, 2014, comprising 425 pages.  He requested that the AOJ obtain such records and associate them with the Veteran's claims file.  A review of the Veteran's claims file reveals that the identified treatment records have not been associated thereto.  As such, this matter must be remanded so that the outstanding VA outpatient treatment record may be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786   (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, as there do not appear to be any VA medical records in the claims file dated since 2013, on remand, any additional VA treatment records of the Veteran for his asserted disabilities must also be obtained.  Id. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall obtain VA outpatient treatment records of the Veteran dated from November 14, 2011, to January 23, 2014 (20 pages) and from January 23, 2014, to May 3, 2014 (425 pages).

The AOJ shall also ask the Veteran and his representative to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the claims file.

2.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it must be undertaken prior to further claims adjudication.

3.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

